UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUKADIEN MOULTRIE,

                             Plaintiff,
                                                                    21-CV-3935 (LTS)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
NEW YORK CITY DEPARTMENT OF                              OR AMENDED IFP APPLICATION
CORRECTIONS, A.M.K.C.,

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but he fails to respond to nearly all of the questions

on the IFP application. Because Plaintiff fails to provide any information, the Court is unable to

determine whether he can pay the filing fees.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$402.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 21-CV-3935 (LTS), and address the

deficiencies described above by answering the questions and providing facts to establish that he

is unable to pay the filing fees. If the Court grants the amended IFP application, Plaintiff will be

permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case
shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    May 4, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                  2
